Per Curiam.
Tbe plaintiff was not an employee of tbe defendant hardwood company, and bis contention is that be was upon tbe premises of tbe defendant by invitation, and that be was injured by reason of tbe negligent manner in wbicb tbe timber wbicb be was required to inspect was piled upon tbe platform, and upon tbis allegation of negligence there is an entire failure of proof.
Tbe plaintiff was tbe only witness who was examined as to tbe piling of tbe timber, and was asked these questions:
“You don’t know bow come tbe timber to fall?” and be replied: “No, I don’t.”
“Did you notice bow tbe timber wbicb fell was piled?” “I do not know bow the timber that fell was piled.”
We are therefore of opinion that there is no error in entering tbe judgment of nonsuit.
Affirmed.